THE       ATTORNEY               GENERAL
                            OF       TEXAS
                            AUSTIN    11.   TEXAS




Honorable       James D. Will13
District Attorney
Peooe, Texas
Dear Sir:                                   Opinion No. O-7066
                                            Re:   Qualifioationa     of voters
                                                  in ti eleotion     to be held
                                                  within a Water Improvement
                                                  Dietriot    upon proposition
                                                  as to whether s,aid District
                                                  shall enterinto      a contract
                                                  with th& United skates       for
                                                  the acquisition     of addltion-
                                                  al~iater    supply and the lev-
                                                  ying   of taxes in payment
                                                    therefor.
           .    We are   in receipt   of your letter    of recent       date re-
qUeSting       the opinion   of  this department     on the above       stated
matter.        We quote from your letter     as follbws:

             "At the request  of certain   interested  hitiaens
       in thl4 Cotmty, I am writing     you for an opinion    on
       the following  ques%iont

              "Reeves County Irrigation              Company we&organized
       in 1914 with final   confirmation             in 1915, as an irri-
       gation   dletrlct.  The District             88s changed by the
       Board of Direotors on ?une 1,                1917, to a Water   &I-
       provememt -District.           .
             n&+iale       7691 of the Revised Statutes          provides,
       with regerence       to qualification  of voters,         as fol-
       lowsr
              ~~fHMNone but resident    property  taxpayers   who
       are qualified   voters  of said district    shall be en-
       titled   to vote at any election     on any question   sub-
       mitted to the voters    thereof   by the direotors   for
       such district   at such election.Mr
Honorable   James.     D. Willis,     page 2 O-7066

               “Artiole   7631 of the Revised Statutes,      with
        reference     to eleotiona  in Irrigation Distriote,
        provides,     in part, as follows:

                alThe manner of oonducting     eleotions     herein
        provided     for shall  be governed by the general        e-
        leotion    laws of the State exoept as herein other-
        wise provided.       bt suoh eleation   none but resident
        property     taxpayers  who are qualified     voters    under
        the laws oft the State     shall. be entitled     to vote&W+*

                 “Artiale     6, Section    3-a   of   the State   Consti-
        tution     provide8     as follows:

                *‘*When an eleotlon       Is held by any county,          or
        any number of counties           or any politloal      sub-div-
        ision    of the State,       or any political       subdivision
        of a countp,       or any defined      district     now or here-
        after     to be desoribed       and defined     within the State
        and whioh may or may not include              towns, villages
        or municipal       oorporations,      or any oity,     town or
        village,      for the purpose of issuing          bonda or other-
        wise lending credit          or expending     money or assuming
        any debt, only qualified           eleotors     who own taxable
        property      in the State,      County, political       subdivi-
        sion,    district,     city,    town or village      where suoh
        eleotion     I s held,    and who have duly rendered           the
        same for taxation,          shall be qualified       to vote and
        all eleotors       shall vote in the election          precinct
        of their residenoer.

              “By Act of the 48th Legislature,     1943, P. 32,
        oh. 30, the Legislature    attempted   to amend Article
        7631, above quoted,    and passed the following   bot:

              “*The manner of conducting      elections     herein
        provided for    shall be governed by the gtmeral eleo-
        tion laws of the State exoept as hereinotherwise
        provided.     At suoh election    none but person re-
        siding    in the County wherein the Dietriot         Is lo-
        oated who own taxable     Real Property      within    the
        Distriot    and who are qualified     voters    of the Coun-
        ty under the laws of the State shall be entitled
        to vote&UW~
1   .




         Honorable    &un4s        D. Willis,    page   3 O-7066



                          “bk an early date an election       will   be held
                  within the boundaries         of Reeves County Water Im-
                  provement District       No. 3 to determine      whetheror
                  not the qualified       oleotors   of said Distriot     shall
                  ratify    and confirm    the action    of the Board of Di-
                  rectors     In entering    into a oontract   with the United
                  States    of America providing      for the aoqulsition       of
                  an additional      water supply for the Distriot        and of
                  building     oanals and for other improvements         and for
                  the levy of taxes in payment therefor,            eto.

                          wWUWSTION:, (1)       Under the amendment by the
                  Legislature      of ArtLcle    7631 In 1943, may citizens
                  of Reeves County, who live outside            of the bound-
                  aries    of Reeves County WaterImprovement            District
                  Ro. I., who are other wise qualified           voters,     and
                  who own lands in the District,           vote at said elea-
                  tirms'l     (2)   bre Voters     at said eleotion      restrioted
                  to those who own taxable          real property    In the dis-
                  triot?     (3)    Is not such amendment (1943) to Ar-'
                  tiole   .7631 unconstitutional        and In violation       of
                  Artiole    6, Seotion     3-a of the Constitution?           t41
                  Does not said amendment of 1943 refer             alone to Or-
                  ganization      of Districts,and      not to an election         for
                  bond Issues or contraots          with the United States?*

                           In connection     with the questions        you have raissd
        with referenoe       to the manner of conducting            the contemplated
        sleotion,     we note that Articles         7622--7657,      Vernonts Annotated
        Civil    Statutes,    contain    provisions     relative     to the creation    of
        Water lmprovementDistricts,             the election      for the organization
        of such Distriota,.the         election    , qualIfioation      and organization
        of the Board of Direotors,           the powers and functions         of the Board
        of Directors,       and the appointment        or election     of the Tax &sess-
        sor and Collector       for each of such Districts.             Also,   we call  ypur
        attention     to the following       provisions     with referenae      to the as-
        seaament and rendition         of property      for taxation      in said Dlstri~ts:

                         brtlcle        7668,   V. A.   C.   S.

                         vImmediately    upon the qualification      of the
                  assesor   and collector,    as hereinbefore     provided,
                  he shall   enter upon the discharge       of his duties,
                  and shall at once proceed      to make an assessment
Honorable   James D. Willis,      page   4 O-7065



        of all the taxable property,     both real,   personal
        and mixed, in his said district;     and such assess?-
        mont shall be mads annually    thereafter."      (hots
        1917, p. 181, sea. 26.)                     -

              Artiole    7659,   V. A. C. 5.

                "Said assessment      shall be made upon blanks
        to be-provided      by the direotors        for such district,
        Said assessment       shall    consist    of a full     statement
         of all property      owned by the party rendering            same
         In said dIstrIct      and subject       to taxation     therein,
        and shall     state the full       value therof.        There
        shall be attached        to each such assessment           an af-
        $&davIt made by the owner or his agent rendering
        -a&Id property     for taxation       to the effect      that said
        assessment      or rendition      contains    a true and oomplete
        statsment     of all property       owned by the party for
        whom said rendition         is made in said district          and
         subject    to State and county taxation            therein;    and
         in addition     to all such assessments          or renditions
        made by the owner or agents of such property                  the
        tax assessor      shall make out similar          lists    of all
        property     not rendered     for taxation      in such dis-
         tricts   that Is subject       to State and County taxa-
        tion therein."        (Id.)
              Artiole    7660,   V. A.   C. 5.

                -aoh    and every person,       partnership    or cor-
        poration      owning taxable    property     in such district
        shall     render same for taxation         to the assessor
        when oalled      upon so to do, and If not oalled           upon
        by the asaessor,         the owner shall     on or before    June 1
        of each year nevertheless           render for taxation      all
        property      owned by him In the district          aubjeot  to
        taxation.       And all laws and penal statutes           of this
        State providing        for securing     the rendition     of prop-
        erty for State and county taxes,             and providing     pen-
        alties     for the failure     to render such properties
        shall apply to all persons,            partnerships    or cor-
        porations      owning or holding       property    in any such
        district.       The tax assessors       shall have authority
        to administer       oaths to fully      carry out the provi-
        sions of this section."          (Id.)
Honorable   James D. Willis,       page   6    O-7066



            With reference   to the statutory    provisions    govern-
ing elections    ordered after   the establishment    of a Water Im-
provement District,     whioh pertain   to the iasuanoe     of bonds or
contracts   with the United States,    we oall your attention       to
the following:

            Artlole    7686,   V. A.   C. S.

             "After the establishment   of any suoh distrlot
     and the qualifiaation      of the directorsthereof,     and
     after    the making and filing   of such mapa,grufiles,
     specifications     and estimate  as provided     for in the




     board of directors      may order an election       tob e held
     within   suoh district     at the earliest     possible    legal         I
     time at which election        there shall be submitted
     the proposition     and none other:      'For the issuance
     of bonds and levy of tax and payment therefor.'
     "Against   the issuance     of bonds and levy of tax and
     payment therefor.'        In the event that contraot         is
     proposed   to be made with the United States            under
     the Federal    reclamation     laws, the question      which
     ahalf b-e,-sbbmitted    to the voters    at such election
     shall be:     (For oontraot     with the United States
     and levy of-taxes      and payment therefor,?       and
     'Aganist   oontract    with the United States and levy
     of taxes and payment therefor.*"           (Id. p. 168, sea.            52.)

            Artlole   7691,    V. A.   C. S.

            *The manner of conducting         all eleotions       herein
     provided     for shall   be governed by the eleotion            laws
     of the State of Texas, except          as herein otherwise
     provided.       None but resident     property     taxpayers
     who are qualified       voters  of said district         shall be
     entitled to vote at any eleation            on any question
     submitted      to the voters   thereof    by the direotor         for
     such district      at auoh gleotion.      The directors       for
     suoh district      shall name a polling        plaoe for such
     election in eaoh voting precinct            or,part     of the
     voting    precinct   embraced in said district,           and shall
     be the presiding       judge,  and two clerks,        for each
     voting    precinct   designated    in said order;        and shall
Honorable   James D. Willis,         page    6 O-7066



     provide    one and one-half      times as many ballots         for
     said election     as there are qualified         restdent    tax-
     paying voters     within auoh district,         as shown by
     the tax rolls     of said oounty.        Said ballot     shall
     have written. or printed       thereon    these words, and no
     others :    ‘For the insuanoe       of bonds and levy of tax
     in payment therefor,)       and *Against      the isauanae of
     bonds and levy of tax in payment therefor.?                If
     it is proposed      that contract     be entered     into with
     the United States       the ballot    shall   contain    the fol-
     loring   words ,s and no others:       ‘For oontract      with
     the United States and le~vy of taxes and payment
     therefor,’      and ‘Against    contract     with the United
     States    and levy of taxes and payment thsrefor.re
     (Acts 1917, p. 186, sec.        54.)

             Article     7697,    V. A.     C. S.

              “Provided,     however,     that if after          an eleotion
     has been held for the lasuanoe              of bonds or for con-
     traot with the United States,             and the tax authorized
     and levied,      and bonds have been authorized                to be ia-
     sued, or have been issued as provided                   for in this
     chapter,     or contract     with the United~States              author-
      ized or exeouted,       as the case may be, the directors
     for said district        shall   consider      it necessary         to
     make any modifioations          in said distriot,            or in any
     of the improvements         thereof,     or shall       determine      to
     purchase     or construct      any further       or additional         im-
     provements     thereof,     or shall     determine        to purchase
     or construct      any further,       additional       improvements
     therein    and issue additional          bonds upon the report
     of the engineers,        or shall     determine       to make sup-
     plemental     contract    with the United States,              or upon
     its own motion may find fc necessary                  to make said
     additional      improvements,     or purchase        additional
     property     in order to carry out the purpose for whioh
     said district       was organized,       or to best serve the
     Interest    of said district,         said findings          shall be
     entered    of record,     and notice      of an eleotion          for
     the issuance      of said bonds, or for the authorization
     of contract      with the United States           shall be given
     and such eleotion        held within such times,              and the
     returna    of such eleation       made as hereinbefore              pro-
     vided for in cases of original              election,        and the
. -




      Honorable        James D. Willis,    page



             reaul,t     thereof   determined     ln the   same manner."
             (Id.1
                     It ie apparent that the languagea        *hereinbefore
      provided    for in oases of original     eleotion,      contained    in
      Artiole   7697, aupra, refers    to those provisions        oontained
      in Artlolea     7688, 7691 and related    articles    pertaining     to
      notices   of eleotion,    eto., whioh are applioable        to elections,
      called   by the Board of Direotors     of such District,        involving
      the issuance     of bonds or entering    oontraots    with the United
      States and levying      taxes in connection     therewith.

                      According    to your letter,         the Reeves County Water
      Improvement Distriot         NO. 1 has been organieed           and established
      for many years,       and the eleotion         about nhioh you inquire         in-
      volves    the ratifioation       and confirmation         of a contract     between
      the Board of Directors          of said District         and the United States
      and the levying       of taxes in payment therefor.               In connection
      with the contemplated         election,      the question      was raised    as
      to whether Article        7631, V. A. C. 9. (quoted,            in part,    in
      your request)      would be applicable          to the manner of conduoting
      suoh election.        With reference        to the purpbse of eleotions
      referred     to in Article      7631, we call        your attention     to the
      case of Western       Union Telegraph        Co. v. Wichita County Water
      Improvement Dist. No. 1, (Corn. App.),                30 S. W. (2d) 301, af-
      firming    19 S. W. (2d) 186, wherein the Supreme Court considered,
      among other provisions         pe,rtaining      to Water Improvement Dis-
      triotn,    the provisions       of Seotion      7 of Article      5197, V. A.
      C. S. (1918).        We note here that the main portion              of the
      above msoned          Section    was carried       forward into the 1925
      oodifioation      as Artiole     7631, and although         said Article     has
      been amended in certain          respects     slnoe 1925, the same general
      purpose of said Seotion          6 of Article        5107, and its relative
      position     with respect     to the series        of provisions     dealing
      with Water Improvement Districts              are still     retained    in Ar-
      ticle    7631.    In the above cited         case the Court speoifioally
      pointed    out that the eleotion          referred     to in Seotion     7 of
      Article    5196, V. A. C. S., 1918 (now Artiole                7631) was an
      eleotion     for the purpose of incorporation              and organization
      of a Water Improvement District.

              In view of the foregoing            and after  carefully  oon-
      aidering   the various   provisions          of Chapter 2, Title   128,
      V. A. C. S.,   it  is  our  opinion         that the eleotiona   contemplated
Honorable    James D. Willis,        page 0 O-7065



 in Article     7631. which are ordered bv the countv commisaionersl
 court,   are   eleotions     pertaining    to the original"organization
 of Water Improvement Districts,            while the elections       contem-
,plated by Article        7691 are elections      ordered by the Board of
Directors      of a Water Imurovement District.           wertainina    to the
voting    of.taxes     against-the     property   of such Distric‘i,      after
 it has been organized         and established.       Sinoe the election
to be held in the Reeves uounty water Improvement District
No. 1 does not pertain           to the or-ganization     or establishment
of such Distrlot,         but pertains     to the ratification       and arm-
firmationof        a contract     between its Board of Birectors          and
 the United States and the levying             of taxes in-connection
 therewith,      it is therefore      our opinion    that the manner of
 oonduoting     suah eleotion      would be governed by the provisions
 of Article     7691 and that Article         7631 would have no appli-
oation    to said election.          In view of this,     we shall    not here-
 in further      consider    any matters with reference        to the pro-
visions     of Article     7631.

              In view of the foregoing,       you are advised that
under the provisions      of Article    7691, only qualified     voters
who are resident     property    taxpayers   of said Water Improve-
ment District    would be entitled      to vote,   and that such reai-
dent property    taxpayers    who are qualified     voters would in-
clude the owners of "both real,         personal   and mixed property,"
where such property     has been duly rendered       for taxation    in
said District.     (See Articles     7658, 7659, 7860; Western      Un-
ion Telegraph    Co. v. Wiahita County Water mprovament kst.
No. 1, supra)-

         We trust   that the above and foregoing         will     aatia-
factorilg     answer your inquiries.

                                Yours    very   truly
                                RTTORNEYGITNERALOF TEXAS


                                BY                  J. A. Ellis
                                                      Assistant
JAEabw/PAW

APPROVEDFWB. 5, 1946
CARLOS C. ASHLEY
FIRST ASSISTANT
ATTORNEYGENERAL

APPROVEDOPINION BOMMITTEE
BYBWB, CHAIRMAN